Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.

The instant application having Application No. 16/538,714 has claims 21, 24, 26-42 and 44-51 pending filed on 08/12/2019; there are 4 independent claims and 23 dependent claims, all of which are ready for examination by the examiner.  The applicant cancelled the original claims 22 and 43 and added new claims 46-51 (dated 06/13/2022).

Response to Arguments

This Office Action is in response to applicant’s communication filed on June 13, 2022 in response to PTO Office Action dated January 13, 2022.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.


Claim Rejections

Claim Rejections - 35 USC § 103

Applicant's arguments filed on 06/13/2022 with respect to the claims 21, 24, 26, 27, 30-42 and 44-45 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 41, 42 and 44-47 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim 41
As described above, the disclosure does not provide adequate structure to perform the claimed function or written description of the function “ … determining particular portions of the intermediate media content data associated with a threshold level of bitrate requirements;  based on the determining of the particular portions of the intermediate media content data associated with the threshold level of bitrate requirements, determining a particular time period at which a delay corresponding to an amount of time required to perform at least one transcoding process is non-detectable by a user of the at least the computerized user device … “.    The support in the specifications for the amendments as indicated by the applicant (specification Page 21 Line 13 through Page 22 Line 1) indicates “… the transcoder itself may be configured to pre-scan content to determine portions which have high bitrate requirements …”.  It does not indicate anywhere that “… determining of the particular portions of the intermediate media content data associated with the threshold level of bitrate requirements …”.  There is no mention of threshold or any pre-defined level.  Also, the specification specifies “…instructions or a map are given to the transcoder process to provide a time at which it is determined the delay would not be detectable by a subscriber …”.  It does not indicate a “time period” or a “time range”.  It only clearly indicates specific time at which it is determined the delay would not be detectable by a subscriber.         
Dependent Claims 42 and 44-47
The dependent claims 42 and 44-47 are rejected under 35 U.S.C. 112(a) as they are dependent on independent claim 41 directly or indirectly respectively and are thus rejected for the reasons specified supra for the independent claim 41.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 21, 28-33 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al (US PGPUB 20140240591) in view of Naletov et al (US PGPUB 20190268596).

As per claim 21:
Rajagopalan teaches: 
“A computerized method for transcoding media data encoded according to a first format into second media data compatible with a second format, the method for transcoding comprising” (Paragraph [0003] and Paragraph [0024] (method which may take the form of a computer program product for receiving content data in a first format which can be any type of data related to at least a portion of the content data and can be converted to a second format)) 
“decoding some but not all of the media data to obtain decoded media data portions and a plurality of undecoded media data portions” (Paragraph [0003] (the portion of the content data (some but not all of the media data )relating to the context description data can be converted to a second format))
“wherein the decoded media data includes a plurality of video frames of the media data” (Paragraph [0039] (the data received can represent images, video, and/or frames of video))
“removing header portions indicative of the first format from the plurality of video frames” (Paragraph [0048] (the decoding of the payload like video can involve removing all packet encapsulation and multiplexing like the MPEG-2 TS packets corresponding to Packet ID (PID) of video as described in the PMT of the component can be removed))
 “obtaining discrete cosine transform (DCT) coefficients of the plurality of video frames” (Paragraph [0063] (re-encoding can comprise one or more of re-encoding the macro-blocks as intra-only macro-blocks, retaining the motion vectors and re-computing the residual coefficients and new DCT coefficients))
 “and combining the plurality of undecoded media data portions with the re-encoded plurality of video frames to obtain the second media data” (Paragraph [0042] and Paragraph [0061] (the encoder may partially decode the content data, apply changes to the decoded content data, partially decode an input such as video, based on the context description data to generate a partially decoded video, the partially decoded video can comprise the intermediate format, an encoder can apply changes to the partially decoded video and can re-encode the partially decoded video)).
Rajagopalan does not EXPLICITLY teach: adding header portions indicative of a second format to the plurality of video frames, the second format comprising a high efficiency video coding (HEVC) format; transforming the DCT coefficients to create new coefficients; re-encoding the plurality of video frames using the new coefficients; wherein the transcoding of the media data encoded according to the first format into the second media data compatible with the HEVC format does not utilize multiple reference frames.
However, in an analogous art, Naletov teaches:
“adding header portions indicative of a second format to the plurality of video frames, the second format comprising a high efficiency video coding (HEVC) format” (Paragraph [0015], Paragraph [0054] and (Paragraph [0069] (transcoding video data based on metadata where the mechanisms can be used to transcode video data having a first format into video data having a second format, the video data can include encoded images, decoding parameters, header information and the second coding scheme can include the HEVC coding standard))
“transforming the DCT coefficients to create new coefficients” (Paragraph [0074] (the encoding circuitry can perform a transform on the residual image and generate a set of transform coefficients and can perform a Discrete Cosine Transform (DCT) on the residual image and generate a set of DCT coefficients))
“re-encoding the plurality of video frames using the new coefficients” (Paragraph [0075] and Paragraph [0077] (the encoding circuitry can perform quantization on the set of transform coefficients, determine a suitable quantization parameter (QP) and can determine a QP for a group of pictures (video frames) based on the media metadata))
“wherein the transcoding of the media data encoded according to the first format into the second media data compatible with the HEVC format does not utilize multiple reference frames” (Paragraph [0036], Paragraph [0069] and Paragraph [0071] (the Transcoder can include any suitable circuitry that is capable of converting input media content having a first format into media content having a second format, the second coding scheme can include the HEVC coding standard and the encoding circuitry can then generate a motion compensated prediction image which can be generated based on one reference frame that can be located using the reference frame lists)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Naletov and apply them on teachings of Rajagopalan for “adding header portions indicative of a second format to the plurality of video frames, the second format comprising a high efficiency video coding (HEVC) format; transforming the DCT coefficients to create new coefficients; re-encoding the plurality of video frames using the new coefficients; wherein the transcoding of the media data encoded according to the first format into the second media data compatible with the HEVC format does not utilize multiple reference frames”.  One would be motivated as a transcoder can receive input video data having a first format and convert the input video data into video data having a second format corresponding to different video coding standards including H.264, AVC and High Efficiency Video Coding (HEVC), etc. (Naletov, Paragraph [0002]).

As per claim 28:
Rajagopalan and Naletov teach the computerized method as specified in the parent claim 21 above. 
Naletov further teaches:
 “further comprising assigning the decoded media data portions a single shape within the HEVC format, wherein the single shape is a rectangle” (Paragraph [0026] and Paragraph [0069] (each of the coding units can have any suitable size and shape, an image can have any suitable size and shape for example, an image can be a frame, a field, or any suitable portion of a frame or a field, such as a slice, a block, a square or a rectangle)).

As per claim 29:
Rajagopalan and Naletov teach the computerized method as specified in the parent claim 21 above. 
Naletov further teaches:
 “wherein the re-encoding the plurality of video frames comprises specifying a four-sided shape which is to be used in subsequent decoding by a rendering device” (Paragraph [0026] and Paragraph [0069] (each of the coding units can have any suitable size and shape, an image can have any suitable size and shape for example, an image can be a frame, a field, or any suitable portion of a frame or a field, such as a slice, a block, a square or a rectangle)).

As per claim 30:
Rajagopalan and Naletov teach the computerized method as specified in the parent claim 21 above. 
Rajagopalan further teaches:
 “wherein the plurality of video frames of the media data do not include all video frames associated with the media data” (Paragraph [0072] and Paragraph [0073] (the portion of the content data that is converted in the intermediate format and a portion of the content data can be converted from the intermediate format to a second format).

As per claim 31:
Rajagopalan and Naletov teach the computerized method as specified in the parent claim 21 above. 
Rajagopalan further teaches:
 “wherein the removing header portions indicative of the first format from the plurality of video frames and the adding header portions indicative of the second format to the plurality of video frames comprises” (Paragraph [0048] and Paragraph [0081] (the decoding of the payload like video can involve removing all packet encapsulation and encoding the content data can comprise repackaging composited video includes)) 
“based at least on a determination that a group of pictures (GOP) header is present in the decoded media data portions” (Paragraph [0063] (the decoding of the video data can comprise processing a group of pictures (GOP) structure of the video))
“extracting GOP header data from the GOP header” (Paragraph [0063] (the macro-blocks covered by a modification to the I-frames can be extracted))
“generating a group of video objects (GOV) header using the GOP header data” (Paragraph [0061] (a decoder can partially decode an input, such as video, based on the context description data to generate a partially decoded video))
 “and removing the GOP header” (Paragraph [0062] (the intermediate format can remove all packet encapsulation (header)).

As per claim 32:
Rajagopalan and Naletov teach the computerized method as specified in the parent claim 21 above. 
Rajagopalan further teaches:
 “wherein the removing header portions indicative of the first format from the plurality of video frames and the adding header portions indicative of the second format to the plurality of video frames comprises” (Paragraph [0048] and Paragraph [0081] (the decoding of the payload like video can involve removing all packet encapsulation and encoding the content data can comprise repackaging composited video includes)) 
“based at least on a determination that a GOP header is not present in the decoded media data portions and that a picture header is present in the decoded media data portions” (Paragraph [0063] (the decoding of the video data can comprise processing a group of pictures (GOP) structure of the video))
“extracting picture header data from the picture header” (Paragraph [0063] (the macro-blocks covered by a modification to the I-frames can be extracted))
“generating a video object plane (VOP) header using the picture header data” (Paragraph [0058] (the intermediate format can then be altered and the output format can be generated from the altered intermediate format))
 “and removing the picture header” (Paragraph [0062] (the intermediate format can remove all packet encapsulation (header)).

As per claim 33:
Rajagopalan and Naletov teach the computerized method as specified in the parent claim 21 above. 
Rajagopalan further teaches:
 “wherein the removing header portions indicative of the first format from the plurality of video frames and the adding header portions indicative of the second format to the plurality of video frames comprises” (Paragraph [0048] and Paragraph [0081] (the decoding of the payload like video can involve removing all packet encapsulation and encoding the content data can comprise repackaging composited video includes)) 
“based at least on a determination that a GOP header and a picture present are not present in the decoded media data portions” (Paragraph [0063] (the decoding of the video data can comprise processing a group of pictures (GOP) structure of the video))
“and that a slice header is present in the decoded media data portions” (Paragraph [0063] (the macro-blocks covered by a modification to the I-frames can be extracted)).
Also, Naletov teaches:
“adapting the slice header within the header portions indicative of a second format to the plurality of video frames” (Paragraph [0036]  and Paragraph [0054] (Transcoder can include any suitable circuitry that is capable of converting input media content having a first format into media content having a second format and the video data can include encoded images, decoding parameters and header information)).

As per claim 49:
Rajagopalan teaches: 
“A computerized method for transcoding media data encoded according to a first format into second media data compatible with a second format, comprising” (Paragraph [0003] and Paragraph [0024] (method which may take the form of a computer program product for receiving content data in a first format which can be any type of data related to at least a portion of the content data and can be converted to a second format)) 
“decoding some but not all of the media data to obtain decoded media data portions and a plurality of undecoded media data portion” (Paragraph [0003] (the portion of the content data (some but not all of the media data )relating to the context description data can be converted to a second format))
“wherein the at least one decoded media data portion includes a plurality of video frames of the media data” (Paragraph [0039] (the data received can represent images, video, and/or frames of video))
“removing one or more header portions indicative of the first format from the plurality of video frames” (Paragraph [0048] (the decoding of the payload like video can involve removing all packet encapsulation and multiplexing like the MPEG-2 TS packets corresponding to Packet ID (PID) of video as described in the PMT of the component can be removed))
 “obtaining discrete cosine transform (DCT) coefficients of the plurality of video frames” (Paragraph [0063] (re-encoding can comprise one or more of re-encoding the macro-blocks as intra-only macro-blocks, retaining the motion vectors and re-computing the residual coefficients and new DCT coefficients))
 “and combining the plurality of undecoded media data portion with the re-encoded plurality of video frames to obtain the second media data” (Paragraph [0042] and Paragraph [0061] (the encoder may partially decode the content data, apply changes to the decoded content data, partially decode an input such as video, based on the context description data to generate a partially decoded video, the partially decoded video can comprise the intermediate format, an encoder can apply changes to the partially decoded video and can re-encode the partially decoded video)).
Rajagopalan does not EXPLICITLY teach: adding one or more header portions indicative of a second format to the plurality of video frames; selectively determining to at least intentionally skip use of one or more features of the second format as part of said transcoding, the one or more features of the second format comprising at least one of: (i) use of multiple reference frames, or (ii) use of spatial prediction; transforming the DCT coefficients to create new coefficients; re-encoding the plurality of video frames using the new coefficients; the combining completing the transcoding of the media data encoded according to the first format into the second media data in near-real time and without use of the one or more features in the second media data.
However, in an analogous art, Naletov teaches:
“adding one or more header portions indicative of a second format to the plurality of video frames” (Paragraph [0015] and Paragraph [0054] (transcoding video data based on metadata where the mechanisms can be used to transcode video data having a first format into video data having a second format, the video data can include encoded images, decoding parameters, header information))
“transforming the DCT coefficients to create new coefficients” (Paragraph [0074] (the encoding circuitry can perform a transform on the residual image and generate a set of transform coefficients and can perform a Discrete Cosine Transform (DCT) on the residual image and generate a set of DCT coefficients))
“re-encoding the plurality of video frames using the new coefficients” (Paragraph [0075] and Paragraph [0077] (the encoding circuitry can perform quantization on the set of transform coefficients, determine a suitable quantization parameter (QP) and can determine a QP for a group of pictures (video frames) based on the media metadata))
“selectively determining to at least intentionally skip use of one or more features of the second format as part of said transcoding, the one or more features of the second format comprising at least one of: (i) use of multiple reference frames, or (ii) use of spatial prediction;” (Paragraph [0036], Paragraph [0069] and Paragraph [0071] (the Transcoder can include any suitable circuitry that is capable of converting input media content having a first format into media content having a second format and the encoding circuitry can then generate a motion compensated prediction image which can be generated based on one reference frame))
“the combining completing the transcoding of the media data encoded according to the first format into the second media data in near-real time and without use of the one or more features in the second media data” (Paragraph [0071] and Paragraph [0072] (a motion compensated prediction image can be generated based on one reference frame, the reference image can then be used as a prediction image for the coding unit and the encoding circuitry can select an intra-prediction mode from the sub-set of candidate intra-prediction modes based on the coding costs and/or distortion corresponding to each of the sub-set of candidate intra-prediction modes)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Naletov and apply them on teachings of Rajagopalan for “adding one or more header portions indicative of a second format to the plurality of video frames; selectively determining to at least intentionally skip use of one or more features of the second format as part of said transcoding, the one or more features of the second format comprising at least one of: (i) use of multiple reference frames, or (ii) use of spatial prediction; transforming the DCT coefficients to create new coefficients; re-encoding the plurality of video frames using the new coefficients; the combining completing the transcoding of the media data encoded according to the first format into the second media data in near-real time and without use of the one or more features in the second media data”.  One would be motivated as a transcoder can receive input video data having a first format and convert the input video data into video data having a second format corresponding to different video coding standards including H.264, AVC and High Efficiency Video Coding (HEVC), etc. (Naletov, Paragraph [0002]).

As per claim 50:
Rajagopalan and Naletov teach the computerized method as specified in the parent claim 49 above. 
Rajagopalan further teaches:
 “wherein the selectively determining is based at least in part on an identity of the first format and an identity of the second format” (Paragraph [0072] and Paragraph [0073] (the portion of the content data that is converted in the intermediate format and a portion of the content data can be converted from the intermediate format to a second format).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al (US PGPUB 20140240591) in view of Naletov et al (US PGPUB 20190268596) and in further view of Bennett James (US PGPUB 20120047229).

As per claim 24:
Rajagopalan and Naletov teach the computerized method as specified in the parent claim 21 above. 
Rajagopalan and Naletov do not EXPLICITLY teach: wherein the re-encoding the plurality of video frames comprises re-encoding the plurality of video frames to context-adaptive binary arithmetic coding (CABAC).
However, in an analogous art, Bennett teaches:
“wherein the re-encoding the plurality of video frames comprises re-encoding the plurality of video frames to context-adaptive binary arithmetic coding (CABAC)” (Paragraph [0067] (various types of encoding may be employed by an entropy encoder like context-adaptive binary arithmetic coding (CABAC))).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Bennett and apply them on teachings of Rajagopalan and Naletov for “wherein the re-encoding the plurality of video frames comprises re-encoding the plurality of video frames to context-adaptive binary arithmetic coding (CABAC)”.  One would be motivated as a quantizer may also be operable to convert the significant coefficients into values that can be coded more efficiently than those that result from the transform process (Bennett, Paragraph [0066]).

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al (US PGPUB 20140240591) in view of Naletov et al (US PGPUB 20190268596) and in further view of Civanlar et al (US PGPUB 20160360155).

As per claim 26:
Rajagopalan and Naletov teach the computerized method as specified in the parent claim 21 above. 
Rajagopalan further teaches:
 “wherein the single layer is video object plane (VOP) layer 0” (Paragraph [0061] and Paragraph [0084] (regions of the content data can comprise a single content component where the single content for the video object where the context description data can be processed to determine the level of processing (layer of video object plane))).
Rajagopalan and Naletov do not EXPLICITLY teach: further comprising repackaging each of the plurality of video frames as a video object having a single sequence, a single object, and a single layer, wherein the single layer is video object plane (VOP) layer 0, wherein utilization of the VOP layer 0 eliminates a need for any prediction between planes.
However, in an analogous art, Civanlar teaches:
“repackaging each of the plurality of video frames as a video object having a single sequence, a single object, and a single layer” (Paragraph [0014], Paragraph [0016], Paragraph [0023] and Paragraph [0059] (in scaleable video codecs, a base layer is generated (repackaged) based on H.264 standard consisting of a single picture sequence, for single object (consisting of DVD or CD) and are based on a single layer))
“wherein the single layer is video object plane (VOP) layer 0” (Paragraph [0016] (the base layer may be a basic representation of the source signal at a minimum quality level))
“wherein utilization of the VOP layer 0 eliminates a need for any prediction between planes” (Paragraph [0096] (in some scenarios, it may be appropriate to transmit a single-layer video stream (base layer or VOP layer 0) and to completely avoid the use of scalability layers (prediction between planes (inter-planes))).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Civanlar and apply them on teachings of Rajagopalan and Naletov for “repackaging each of the plurality of video frames as a video object having a single sequence, a single object, and a single layer, wherein the single layer is video object plane (VOP) layer 0, wherein utilization of the VOP layer 0 eliminates a need for any prediction between planes”.  One would be motivated as the base layer can be transmitted using a reliable channel, i.e., a channel with guaranteed Quality of Service (QoS) and . therecipients are guaranteed to receive a signal with at least a minimum level of quality (the base layer signal) (Civanlar, Paragraph [0014]).

As per claim 27:
Rajagopalan, Naletov and Civanlar teach the computerized method as specified in the parent claim 26 above. 
Civanlar further teaches:
 “wherein the repackaging each of the plurality of video frames as a video object comprises setting I, B, and P” (Paragraph [0059] (the motion-compensated, block-based codec used in system may be a single-layer temporally predictive codec, which has a regular structure of I, P, and B pictures)).

Claims 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al (US PGPUB 20140240591) in view of Ralston et al (US PGPUB 20130039433) and in further view of Ratner et al (US PGPUB 20170337711).

As per claim 34:
Rajagopalan teaches: 
“A reduced-complexity transcoder apparatus configured to decode content in a first format and encode at least a portion of the content in one or more second, different formats, the transcoder apparatus comprising” (Paragraph [0003] and Paragraph [0025] (programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create a means for receiving content data in a first format which can be any type of data related to at least a portion of the content data and can be converted to a second format includes)) 
“at least one data interface configured for data communication with a content delivery network, the content delivery network in data communication with at least a computerized user device” (Paragraph [0004] and Paragraph [0030] (the network can comprise a central location  (e.g., a control or processing facility in a fiber optic network, wireless network or satellite network, a hybrid-fiber coaxial (HFC) content distribution center, a processing center, headend, etc.) which can receive content from multiple sources including the content data can be rendered via a downstream device such as a user device)) 
“at least one backend interface configured for data communication with at least the computerized user device” (Paragraph [0004] (the portion of the content data based upon the context description data can be encoded for distribution to one or more downstream devices which includes user device)) 
“a digital processor apparatus” (Paragraph [0092] (systems can be operational with multiprocessor systems)) 
“a storage apparatus in data communication with the digital processor apparatus and having at least one computer program disposed thereon, the at least one computer program being configured to, when executed on the digital processor apparatus, cause the transcoder apparatus to” (Paragraph [0025] and Paragraph [0036] (communication terminal can comprise a buffer which can comprise a memory or a storage device which can be implemented by computer program instructions to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create a means for implementing the functions specified)) 
“decode a portion of the content encoded with the first format to produce a decoded content portion and a plurality of undecoded content portions” (Paragraph [0003] (the portion of the content data relating to the context description data can be converted to a second format))
“obtain a plurality of video frames from the decoded content portion” (Paragraph [0039] (the data received can represent images, video, and/or frames of video))
“obtain group of pictures (GOP) information from the decoded content portion” (Paragraph [0063] (the decoding of the video data can comprise processing a group of pictures (GOP) structure of the video)
 	“re-encode the decoded content portion using the plurality of video objects and the GOV information to produce re-encoded content data” (Paragraph [0061] (a decoder can partially decode an input, such as video, based on the context description data to generate a partially decoded video))
 	“and combine the re-encoded content data the plurality of undecoded portions to produce second digital content compatible with the one or more second formats” (Paragraph [0042] and Paragraph [0061] (the encoder may partially decode the content data, apply changes to the decoded content data, partially decode an input such as video, based on the context description data to generate a partially decoded video, the partially decoded video can comprise the intermediate format, an encoder can apply changes to the partially decoded video and can re-encode the partially decoded video)).
Rajagopalan does not EXPLICITLY teach: obtain a plurality of video frames from the decoded content portion, wherein the obtainment of the plurality of video frames comprises a process which does not utilize an inverse discrete cosine transform (DCT) algorithm, in order to conserve processing resources; reclassify the plurality of video frames as a plurality of video objects within a single video object plane (VOP); reclassify the GOP information as group of video objects (GOV) information.
However, in an analogous art, Ralston teaches:
“obtain a plurality of video frames from the decoded content portion, wherein the obtainment of the plurality of video frames comprises a process which does not utilize an inverse discrete cosine transform (DCT) algorithm, in order to conserve processing resources” (Paragraph [0123], Paragraph [0175], Paragraph [0183] and (Paragraph [0196] (obtain a plurality of video frames from the decoded content portion (for each shot still images (video frames) can be extracted for display purposes), wherein the obtainment of the plurality of video frames comprises a process which does not utilize an inverse discrete cosine transform (DCT) algorithm, in order to conserve processing resources (the computational complexity of DCT-based video editing, and other processing applications may exceed the computational capacity of server computers based on general-purpose personal computer (PC) central processing units (CPUs), a symmetrical 3-D wavelet-based video processing device is used to reduce the computational complexity and power consumption and it further utilizes 3-D wavelet transforms in video compression/decompression (codec) devices with much lower computational complexly than DCT-based codecs))).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Ralston and apply them on teachings of Rajagopalan for “obtain a plurality of video frames from the decoded content portion, wherein the obtainment of the plurality of video frames comprises a process which does not utilize an inverse discrete cosine transform (DCT) algorithm, in order to conserve processing resources”.  One would be motivated as symmetrical 3-D wavelet-based video compression/decompression (codec) device may be used to reduce the computational complexity and power consumption in mobile devices well below those required for DCT-based codecs (Ralston, Paragraph [0122]).
Rajagopalan and Ralston do not EXPLICITLY teach: reclassify the plurality of video frames as a plurality of video objects within a single video object plane (VOP); reclassify the GOP information as group of video objects (GOV) information.
However, in an analogous art, Ratner teaches:
 “reclassify the plurality of video frames as a plurality of video objects within a single video object plane (VOP)” (Paragraph [0172],  Paragraph [0210] and Paragraph [0228] (re-classify segmented sub-images where the classifier may re-classify at least one of a plurality of features to identify a candidate target emblem in the video frame and the segmenter may be configured to segment a video frame into a number of segments where the segment (plane) may include objects, groups, slices or the like))
“reclassify the GOP information as group of video objects (GOV) information” (Paragraph [0134] (the object classifier may include one or more classifiers configured to classify objects within video data where the classifier includes information about the object group information associated with the video data)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Ratner and apply them on teachings of Rajagopalan and Ralston for “reclassify the plurality of video frames as a plurality of video objects within a single video object plane (VOP); reclassify the GOP information as group of video objects (GOV) information”.  One would be motivated as the single-frame appearances may be discarded as false positives, and temporal hints may allow improved robustness for correct classification for each frame of the video (Ratner, Paragraph [0210]).

As per claim 35:
Rajagopalan, Ralston and Ratner teach the reduced-complexity transcoder apparatus as specified in the parent claim 34 above. 
Rajagopalan further teaches: 
“wherein the at least one computer program is configured to, when executed on the digital processor apparatus, cause the transcoder apparatus to” (Paragraph [0003] and Paragraph [0025] (programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create a means for receiving content data in a first format which can be any type of data related to at least a portion of the content data and can be converted to a second format includes))
“deliver the second digital content to the at least the computerized user device” (Paragraph [0073] (the content data can be converted from the intermediate format to a second format which can be an MPEG format or a format suitable for IP delivery to a user device)).
Also, Ralston further teaches:
 “pre-scan the content to determine particular portions of the content associated with a delay corresponding to a time required to perform at least one transcoding process” (Paragraph [0183] (the catalog server automatically fetches the low bit-rate version of each new clip in the video archive and preprocesses it, in order to extract metadata where the video clip can be decomposed into smaller segments, by detecting the transition between shots and by analyzing motion properties (delay corresponding to a time required to perform at least one transcoding process)))
“determine the delay using the particular portions of the content” (Paragraph [0182] (the editing list created by the user is then processed by the editing server and applied to the corresponding high bit-rate material (particular portion of the content) , in order to produce the ready-to-broadcast final video (after determining the delay)))
“determine that the delay would not be detectable by a user of the at least the computerized user device at a particular time” (Paragraph [0183] and Paragraph [0185] ( a video clip can be decomposed into smaller segments, by detecting the transition between shots and by analyzing motion properties and the graphical user interfaces enable to retrieve video material from the archive, using the available metadata from the catalog server)).

As per claim 36:
Rajagopalan, Ralston and Ratner teach the reduced-complexity transcoder apparatus as specified in the parent claim 35 above. 
Rajagopalan further teaches: 
“wherein the at least one computer program is configured to, when executed on the digital processor apparatus, cause the transcoder apparatus to” (Paragraph [0003] and Paragraph [0025] (programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create a means for receiving content data in a first format which can be any type of data related to at least a portion of the content data and can be converted to a second format includes)).
“select the particular time for the delivery of the second digital content to the at least the computerized user device” (Paragraph [0073] and Paragraph [0098] (the content control data can comprise information relating to a particular programming being transmitted to a user location at a particular time and the content data can be converted from the intermediate format to a second format which can be an MPEG format or a format suitable for IP delivery to a user device)).
Also, Ralston further teaches:
 “based on the determination that the delay would not be detectable by the user of the at least the computerized user device at the particular time” (Paragraph [0183] and Paragraph [0185] (a video clip can be decomposed into smaller segments, by detecting the transition between shots and by analyzing motion properties and the graphical user interfaces enable to retrieve video material from the archive, using the available metadata from the catalog server)).

As per claim 37:
Rajagopalan, Ralston and Ratner teach the reduced-complexity transcoder apparatus as specified in the parent claim 34 above. 
Ratner further teaches: 
“wherein the one or more second formats comprise the High Efficiency Video Coding (HEVC) format” (Paragraph [0583] (the video encoding component may be configured to encode at least one partition of the video file to the targeted encoding format and may be configured to encode video according to any number of different encoding standards including HEVC format)).
Also, Rajagopalan further teaches:
“and the single VOP comprises a VOP background layer” (Paragraph [0061] and Paragraph [0084] (regions of the content data can comprise a single content component where the single content for the video object where the context description data can be processed to determine the level of processing (layer of video object plane))).

As per claim 38:
Rajagopalan, Ralston and Ratner teach the reduced-complexity transcoder apparatus as specified in the parent claim 37 above. 
Ratner further teaches: 
“wherein the one or more second formats further comprise the Advanced Video Coding (AVC) format” (Paragraph [0583] (the video encoding component may be configured to encode at least one partition of the video file to the targeted encoding format and may be configured to encode video according to any number of different encoding standards including AVC format)).

As per claim 39:
Rajagopalan, Ralston and Ratner teach the reduced-complexity transcoder apparatus as specified in the parent claim 34 above. 
Rajagopalan further teaches:
“wherein the at least one computer program is configured to, when executed on the digital processor apparatus, cause the transcoder apparatus to” (Paragraph [0003] and Paragraph [0025] (programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create a means for receiving content data in a first format which can be any type of data related to at least a portion of the content data and can be converted to a second format includes))
“identify the at least the computerized user device for content delivery” (Paragraph [0004] and Paragraph [0030] (the network can comprise a central location which can receive content from multiple sources including the content data can be rendered via a downstream device such as a user device))
“select one or more transcoding profiles based on data related to the identified at least the computerized user device” (Paragraph [0004] (the portion of the content data based upon the context description data (profile) can be encoded for distribution to one or more downstream devices which includes user device)).

As per claim 40:
Rajagopalan, Ralston and Ratner teach the reduced-complexity transcoder apparatus as specified in the parent claim 39 above. 
Rajagopalan further teaches:
“wherein the at least one computer program is configured to, when executed on the digital processor apparatus, cause the transcoder apparatus to” (Paragraph [0003] and Paragraph [0025] (programmable data processing apparatus to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create a means for receiving content data in a first format which can be any type of data related to at least a portion of the content data and can be converted to a second format includes))
 “select a transcoding process based at least on the selected one or more transcoding profiles” (Paragraph [0038] and Paragraph [0041] (one or more of the layout element and the encoder can be configured to receive data, the layout element can be configured to determine a context description data (profile)  relating to the data having the first format and the context description data can comprise information relating to a layout of data points including images, video frames, icons, motion)).

Claims 41-42 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al (US PGPUB 20140240591) in view of Ratner et al (US PGPUB 20170337711) and in further view of Kenrick et al (US PGPUB 20120179833).

As per claim 41:
Rajagopalan teaches: 
“A computerized method providing digital media content to a plurality of computerized user devices located at a user premises, the method comprising” (Paragraph [0004] (methods can comprise content data based upon the context description data which can be encoded for distribution to one or more downstream devices like a user device)) 
“partially decoding media content data encoded in a first format to produce intermediate media content data and undecoded media content data” (Paragraph [0004] and Paragraph [0024] (the method which may take the form of a computer program product where the portion of the content data based upon the context description data can be encoded where converting content data having a first format into one or more of content data having an intermediate format))
“storing the intermediate media content data in a storage apparatus” (Paragraph [0003] and Paragraph [0052] (the content data can be converted to an intermediate format and data blocks processed by the encoder can be buffered or stored))
“accessing data relating to at least one entitlement” (Paragraph [0003] (the portion of the content data relating to the context description data can be converted to a second format))
“using the data relating to the at least one entitlement to determine that a first computerized user device of the plurality of computerized user devices is entitled to access the media content data” (Paragraph [0034] and Paragraph [0046] (the control system can interface, monitor, and/or control a variety of functions including conditional access for content distributed to users and some programs may be subject to conditional access))
“select the particular time for the delivery of the second digital content to the at least the computerized user device” (Paragraph [0073] and Paragraph [0098] (the content control data can comprise information relating to a particular programming being transmitted to a user location at a particular time and the content data can be converted from the intermediate format to a second format which can be an MPEG format or a format suitable for IP delivery to a user device))
“performing the at least one transcoding process, the performing comprising” (Paragraph [0032] (encoders are included for encoding/transcoding local content or a video camera feed and includes))
 “processing the intermediate media content data to obtain processed data encoded in a second format” (Paragraph [0003] (the content data in the intermediate format can be converted to a second format))
“combining the undecoded media content data and the processed data to obtain second digital content compatible with the second format” (Paragraph [0003] (the portion of the content data relating to the context description data can be converted to a second format))
“and providing the second digital content to the first computerized user device” (Paragraph [0004] (the content data based upon the context description data can be encoded for distribution to one or more downstream devices which includes user device)).
Rajagopalan does not EXPLICITLY teach: based on the determination, accessing the storage apparatus and obtaining the intermediate media content data;  determining particular portions of the intermediate media content data associated with a threshold level of bitrate requirements; based on the determining of the particular portions of the intermediate media content data associated with the threshold level of bitrate requirements, determining a particular time period at which a delay corresponding to an amount of time required to perform at least one transcoding process is non-detectable by a user of the at least the computerized user device.
However, in an analogous art, Ratner teaches:
 “based on the determination, accessing the storage apparatus and obtaining the intermediate media content data” (Paragraph [0536] and Paragraph [0594] (video encoding manager, which is a service running on a cloud-based instance, video encoding system, accesses the queue and reads the specific messages regarding which file to encode where memory associated with the execution of software and memory associated with the storage of  intermediate data)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Ratner and apply them on teachings of Rajagopalan for “based on the determination, accessing the storage apparatus and obtaining the intermediate media content data”.  One would be motivated as the single-frame appearances may be discarded as false positives, and temporal hints may allow improved robustness for correct classification for each frame of the video (Ratner, Paragraph [0210]).
Rajagopalan and Ratner does not EXPLICITLY teach determining particular portions of the intermediate media content data associated with a threshold level of bitrate requirements; based on the determining of the particular portions of the intermediate media content data associated with the threshold level of bitrate requirements, determining a particular time period at which a delay corresponding to an amount of time required to perform at least one transcoding process is non-detectable by a user of the at least the computerized user device.
However, in an analogous art, Kenrick teaches:
 “determining particular portions of the intermediate media content data associated with a threshold level of bitrate requirements” (Paragraph [0148] and Paragraph [0164] (media portions are iteratively transcoded at increasing levels respectively corresponding to frequency of access patterns of the media portions and an encoder can encode an intra-frame where the encoder for each seeked request that is discontinuous, at least beyond a threshold that precludes processing the intermediate media))
“based on the determining of the particular portions of the intermediate media content data associated with the threshold level of bitrate requirements, determining a particular time period at which a delay corresponding to an amount of time required to perform at least one transcoding process is non-detectable by a user of the at least the computerized user device” (Paragraph [0088], Paragraph [0122],  Paragraph [0148] and Paragraph [0164] (based on the determining of the particular portions of the intermediate media content data associated with the threshold level of bitrate requirements (media portions are iteratively transcoded at increasing levels respectively corresponding to frequency of access patterns of the media portions and an encoder can encode an intra-frame where the encoder for each seeked request that is discontinuous, at least beyond a threshold that precludes processing the intermediate media), determining a particular time period at which a delay corresponding to an amount of time required to perform at least one transcoding process is non-detectable by a user of the at least the computerized user device (derives the information stored at time period N and uses it to produce an output in order to improve one or more characteristics of media data and allows the content to be optimized dynamically by adapter which confers the benefit of low delay in processing and is unlikely to be perceptible to a user))).
It would have been obvious to one of ordinary skill in the art before the effective filing date to take the teachings of Kenrick and apply them on teachings of Rajagopalan and Ratner for “determining particular portions of the intermediate media content data associated with a threshold level of bitrate requirements; based on the determining of the particular portions of the intermediate media content data associated with the threshold level of bitrate requirements, determining a particular time period at which a delay corresponding to an amount of time required to perform at least one transcoding process is non-detectable by a user of the at least the computerized user device”.  One would be motivated as EAI may also be used for multiple pass coding, such as trying to increase quality, or reduce variation in bitrate or It may also be used to generate `similar` output formats rather than process directly from the source content (Kenrick, Paragraph [0121]).

As per claim 42:
Rajagopalan, Ratner and Kenrick teach the method as specified in the parent claim 41 above. 
Rajagopalan further teaches:
“wherein the processing the intermediate media content data to obtain processed data encoded in a second format comprises” (Paragraph [0003] (the content data in the intermediate format can be converted to a second format includes))
 “categorizing a plurality of video frames of the intermediate media content data as a plurality of video objects” (Paragraph [0061] and Paragraph [0061] (one or more frames of content data can be processed via a renderer, an encoder, or a combination thereof to result in an intermediate format of encoded content data for combination with an intermediate format of the modified video))
“each of the video objects including a single sequence, a single object, and a single layer” (Paragraph [0081] and Paragraph [0084] (encoding the content data can comprise repackaging composited video into a MPEG-2 Transport Stream and regions of the content data can comprise a single content component having portions of the content component covered by other content components)).
Ratner further teaches:
“categorizing a plurality of video frames as a plurality of High Efficiency Video Coding (HEVC) video objects” (Paragraph [0583] (video encoding component is configured to encode video according to any number of different encoding standards like HEVC)).

As per claim 44:
Rajagopalan, Ratner and Kenrick teach the method as specified in the parent claim 41 above. 
Kenrick further teaches:
“causing registration of the first computerized user device” (Paragraph [0084] (the media output handler collects information (causing registration) about capabilities and profiles of the user device))
 “detecting commencement of the first computerized user device being utilized” (Paragraph [0168] (the open-loop mode includes a player on the user's device detecting video bitrate change needs))
“wherein the performing of the at least one transcoding process is based on the detecting of the commencement” (Paragraph [0168] (the user's device sends the reception conditions to the transmitting server which adjusts the transmitted video bitrate accordingly)).

As per claim 45:
Rajagopalan, Ratner and Kenrick teach the method as specified in the parent claim 41 above. 
Kenrick further teaches:
“performing determination that the delay is non-detectable by the user of the at least the computerized user device at the particular time period” (Paragraph [0088], Paragraph [0122] (derives the information stored at time period N and uses it to produce an output in order to improve one or more characteristics of media data and allows the content to be optimized dynamically by adapter which confers the benefit of low delay in processing and is unlikely to be perceptible to a user)).
“wherein the selecting the particular time period for the delivery of the second digital content to the at least computerized user device is based at least on the performing the determination” (Paragraph [0145] (provides differing treatment of different portions based on their request profile, processing one or more portions of media content based on client access requirements, and employs transcoding avoidance (a mode where only sections of media content which are requested by clients are transcoded rather than the whole object) for portions are transcoded since the aforementioned portions are accessed at least for some period of time)).

As per claim 46:
Rajagopalan, Ratner and Kenrick teach the method as specified in the parent claim 44 above. 
Kenrick further teaches:
“the causing of the registration of the first computerized user device comprises identifying one or more capabilities of the first computerized user device” (Paragraph [0084] (the media output handler collects information (causing registration) about capabilities and profiles of the user device))
 “the at least one transcoding process is based on the one or more capabilitie” (Paragraph [0168] (the user's device sends the reception conditions to the transmitting server which adjusts the transmitted video bitrate accordingly)).

As per claim 47:
Rajagopalan, Ratner and Kenrick teach the method as specified in the parent claim 41 above. 
Rajagopalan further teaches:
“performing one or more transformation operations on the intermediate media content data” (Paragraph [0003] (the portion of the content data in the intermediate format can be converted to a second format))
 “wherein the storing the intermediate media content data in the storage apparatus comprises storing the intermediate media content data in a temporary storage apparatus until the one or more transformation operations are completed” (Paragraph [0036] (the buffer can comprise a memory or a storage device, a number of the content fragments can be loaded into the buffer and stored for processing by the associated decoder)).

Claims 48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al (US PGPUB 20140240591) in view of Naletov et al (US PGPUB 20190268596) and in further view of Kenrick et al (US PGPUB 20120179833).

As per claim 48:
Rajagopalan and Naletov teach the computerized method as specified in the parent claim 21 above. 
Naletov further teaches:
 “wherein the not utilizing the multiple reference frames enables” (Paragraph [0071] (the motion compensated prediction image can be generated based on one reference frame)).
Rajagopalan and Naletov do not EXPLICITLY teach: the transcoding of the media data with a reduced bandwidth requirement relative to a bandwidth associated with utilizing the multiple reference frames.
However, in an analogous art, Kenrick teaches:
“the transcoding of the media data with a reduced bandwidth requirement relative to a bandwidth associated with utilizing the multiple reference frames” (Paragraph [0105] (element assistance information can be sent from an encoder  back to the decoder to help the decoder optimize its processing and the decoder will be able to optimize its output to produce possibly the correct size, saving on the decoding effort, simply downsizing to a more convenient size to reduce bandwidth and scaling effort)).

As per claim 51:
Rajagopalan and Naletov teach the computerized method as specified in the parent claim 49 above. 
Naletov further teaches:
 “wherein the selectively determining to at least intentionally skip use of one or more features of the second format, the one or more features of the second format comprising at least one of: (i) use of multiple reference frames, or (ii) use of spatial prediction, comprises skipping use of multiple reference frames, the skipping which enables the transcoding of the media data with a reduced bandwidth requirement relative to a bandwidth associated with utilizing the multiple reference frames” ((Paragraph [0036], Paragraph [0069] and Paragraph [0071] (the Transcoder can include any suitable circuitry that is capable of converting input media content having a first format into media content having a second format and the encoding circuitry can then generate a motion compensated prediction image which can be generated based on one reference frame)).
Rajagopalan and Naletov do not EXPLICITLY teach: the transcoding of the media data with a reduced bandwidth requirement relative to a bandwidth associated with utilizing the multiple reference frames.
However, in an analogous art, Kenrick teaches:
“the transcoding of the media data with a reduced bandwidth requirement relative to a bandwidth associated with utilizing the multiple reference frames” (Paragraph [0105] (element assistance information can be sent from an encoder  back to the decoder to help the decoder optimize its processing and the decoder will be able to optimize its output to produce possibly the correct size, saving on the decoding effort, simply downsizing to a more convenient size to reduce bandwidth and scaling effort)).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Panusopone et al, (US PGPUB 20040013195), methods and apparatus for performing 2:1 downscaling on video data are provided. At least one input matrix of N.times.N Discrete Cosine Transform (DCT) coefficients is formed from the video data by combining four N/2.times.N/2 field-mode DCT blocks. Vertical down sampling and de-interlacing are performed to the input matrix to obtain two N/2.times.N/2 frame-mode DCT blocks. An N.times.N/2 input matrix is formed from the two frame-mode DCT blocks. Horizontal down sampling is performed to the N.times.N/2 matrix to obtain one N/2.times.N/2 frame-mode DCT block. 
Mutton James, (US PGPUB 20130114744), the subject matter herein generally relates to transcoding content, typically audio/video files though not limited to such, from one version to another in preparation for online streaming or other delivery to end users. Such transcoding may involve converting from one format to another, or creating multiple versions of an original source file in different bitrates, frame-sizes, or otherwise, to support distribution to a wide array of devices and to utilize performance-enhancing technologies like adaptive bitrate streaming., and its interactions with the management and control planes of the DBD that are hosted on one or more of the servers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163